                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

UNIVERSAL LIFE CHURCH        )
MONASTERY STOREHOUSE, ET AL. )
         Plaintiffs,         )
                             )
     v.                      )                         No.: 2:19-cv-00049
                             )
WAYNE NABORS, ET AL.         )
                             )
         Defendants.         )

                                              ORDER

       Pending before the Court are virtually identical Motions to Continue Trial filed by

Williamson County Clerk Elaine Anderson (Doc. No. 161); Putnam County Clerk Wayne Nabors

(Doc. No. 163); Rutherford County Clerk Lisa Crowell (Doc. No. 165); and Hamilton County Clerk

William Knowles (Doc. No. 169). In each, the Clerk asks that the Court postpone the trial on the

merits long scheduled by the agreement of the parties, including the Attorney General, for December

19, 2019 regarding language added to Tennessee Code Annotated § 36-3-301 that prohibits

“[p]ersons receiving online ordinations” from “solemniz[ing] the rite of matrimony” in Tennessee.

The Clerks make their request because the state Defendants – Governor Bill Lee, Attorney General

Herbert Slatery, and four District Attorneys General – have evidenced their intention not to

participate in the trial and have filed a Notice of Appeal (Doc. No. 141) in which they assert that the

Court’s October 23, 2019 Order effectively denied their claim of immunity from suit.

       As a preliminary matter, the Court agrees with the Clerks’ assertion that “if the State

Defendants’ current appeal is properly characterized as an appeal related to sovereign immunity, this

Court is likely divested of jurisdiction to proceed to the trial on the merits until that appeal is

resolved.” (Doc. No. 166 at 5). However, implicit in that characterization is that the Court denied,
“effectively” or otherwise, the state Defendants qualified immunity. The Court did no such thing.

All the Court did was deny a request for an extension of time within which to file pretrial briefs in

accordance with a Revised Scheduling Order that the state Defendants agreed to. This, of course,

would have required the state Defendants to file their trial briefs at the same time as the other

parties. It is more than a tad ironic for the state Defendants to suggest that the filing of their brief

would have caused them to expend time and money in violation of their claimed immunity, when

they were the ones who “took the lead in questioning” (Doc. No. 133 at 6) the five individual

Plaintiffs at their depositions, none of whom could offer anything on the legal issue of whether

sovereign immunity applied.

        A lot more could be said about the state Defendants’ tactics in this case that, while cathartic,

would not address the present request for a continuance. Based in no small part on the actions taken

by the state Defendants, the Clerks find themselves in the awkward position of attempting to defend

a statute in which they had no hand in drafting, modifying, or enacting. Indeed, each of the Clerks

have specifically stated that they take no position on the constitutionality of the statute in question,

and the Clerk of Hamilton County has gone so far as to say he does not “object[] to the relief sought

by Plaintiffs, with the exception of Plaintiffs’ request for recovery of costs and attorney’s fees

against him.” (Doc. No. 156 at 1-2).

        Nor does it fall upon the Clerks to enforce the statute as written. Instead, as explained

further below, defending the statute falls on the Attorney General who, rightly or wrongly, has

chosen to invoke sovereign immunity even though “a State may waive its sovereign immunity by

consenting to suit.” Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S.

666, 670 (1999) (citing Clark v. Barnard, 108 U.S. 436, 447–448 (1883)). The appeal was taken


                                                   2
under the guise that this Court refused to address the sovereign immunity defense, even though the

motion making that request had been fully-briefed only nine days before the state Defendant filed

their Notice of Appeal.

       Of course, “[t]he filing of a notice of appeal is an event of jurisdictional significance – it

confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.’” Williamson v. Recovery Ltd. P’ship, 731 F.3d 608, 626

(6th Cir.2013) (quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)). A district

court is not, however, completely without power to proceed in a case upon the filing of a notice of

appeal. “[I]t retains jurisdiction to enforce its judgment, to proceed with matters that will aid the

appellate process, and to adjudicate matters unrelated to the issues on appeal.” Id. (citing City of

Cookeville v. Upper Cumberland Elec. Membership Corp., 484 F.3d 380, 394 (6th Cir.2007)). The

only possible basis for retaining jurisdiction is the last one listed. Contrary to the Attorney

General’s November 12, 2019 letter, there is no judgment, final or otherwise, to enforce. Nor would

a conclusion about the constitutionality of the revised statute aid the appellate court in determining

whether the Court abused its discretion in requiring adherence to Rule 16 of the Federal Rules of

Civil Procedure, and compliance with a scheduling order that was revised at the request of the

parties, including the Attorney General.

       To be sure, the constitutionality of the prohibition against online ordinated clergy performing

marriages in Tennessee is distinct from the issue of whether the Court erred in denying a request for

an extension of time to file trial briefs by the Governor, the Attorney General, and the District

Attorneys General for Rutherford, Hamilton, Putnam and Williamson Counties.                However,

“Tennessee law ‘requir[es] the Attorney General to be a party defendant in any proceeding where


                                                  3
the constitutionality of the Act of the legislature is before the Court on declaratory judgments

proceeding.’” Burns v. Helper, No. 3:18-CV-01231, 2019 WL 5964546 (M.D. Tenn. Nov. 13, 2019)

(quoting Cummings v. Beeler, 223 S.W.2d 913, 916 (Tenn. 1949)). As the Sixth Circuit has recently

explained in detail:

        The Tennessee Attorney General is “the chief executive officer of the Legal
        Department of state government.” The Attorney General is a constitutional officer
        appointed by the justices of the Tennessee Supreme Court. This role carries
        “extensive statutory power and the broad common-law powers of the office except
        where these powers have been limited by statute.” Tennessee courts have given a
        broad construction to the Attorney General’s statutory authority. They also are
        reluctant to authorize interference with the Attorney General’s obligations.

        Tennessee law provides that the Attorney General has the duty to try or direct “all
        civil litigated matters and administrative proceedings in which the state or any
        officer, department, agency, board, commission or instrumentality of the state may
        be interested[.]” The Attorney General has the exclusive authority “to attend to all
        business of the state” in both criminal and civil matters in Tennessee’s appellate
        courts. The Attorney General’s exclusive authority also extends to cases in federal
        court.

                The attorney general and reporter shall attend in person, or by
                assistant, and prosecute or defend, as the case may be, any and all
                suits, civil or criminal in the [S]upreme [C]ourt of the United States,
                in the United States court of appeals for the judicial circuit of the
                United States comprising the state of Tennessee, or in any of the
                district courts of the United States held in the state of Tennessee, in
                which suit or suits the state may be a party, or in which the state has
                or may have interests of a pecuniary nature.

State by and through Tenn. Atty. Gen’l v. U.S. Dept. of State, 931 F.3d 499, 515-16 (6th Cir. 2019)

(internal citations omitted). In short, “Tennessee has selected the Attorney General as the exclusive

representative of its interests in federal court.” Id. at 516.

        Such is the case here. While Plaintiffs argue that Tennessee law only requires that the

Attorney General receive notice of the suit and that has been accomplished, the Attorney General

was not only named a party, he has been represented by counsel, and he has taken the position that

                                                   4
“the challenged provisions easily survive the deferential rational basis review that applies and stands

ready to defend the constitutionality of the challenged provision on the merits.” (Doc. No. 157 at

6). Why rational basis as opposed to strict scrutiny applies has yet to be explained, and the rationale

underlying the statute, whatever it may be, has yet to be articulated. Presumably the trial brief,

which the Attorney General now asks the Sixth Circuit for more time to file, would have answered

those questions. Instead, the Clerk Defendants – the only remaining Defendants in this action – face

the unenviable task of addressing these matters at trial, assuming they know the answers. This

would be fundamentally unfair to them and could arguably result in nothing more than a Pyrrhic

victory for the Plaintiffs. Better that the case be decided with input from all of the concerned parties

and resolved in one setting.

        “It is apodictic that federal courts possess the inherent power to stay proceedings for

prudential reasons.” Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 77 (1st Cir.

2004). This includes the “inherent power to exercise its discretion to stay proceedings to avoid

unnecessary litigation of the same issues.” Munson v. Butler, 776 F. App’x 339, 342 (7th Cir. 2019)

As Justice Cardozo explained long ago:

        [T]he power to stay proceedings is incidental to the power inherent in every court to
        control the disposition of the causes on its docket with economy of time and effort
        for itself, for counsel, and for litigants. How this can best be done calls for the
        exercise of judgment, which must weigh competing interests and maintain an even
        balance. True, the suppliant for a stay must make out a clear case of hardship or
        inequity in being required to go forward, if there is even a fair possibility that the
        stay for which he prays will work damage to some one else.

Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

        Upon full consideration of the competing interests, the Court finds a temporary stay of the

proceedings to be appropriate, if not absolutely necessary. In doing so, the Court recognizes


                                                   5
Plaintiffs’ position that “every day the Act remains in effect, any marriage solemnized by a

Universal Life Church Minister after July 2, 2019, may one day be declared invalid.” (Doc. No. 167

at 2). This is indeed significant because “[t]the Supreme Court has also made clear that a violation

of First Amendment rights, even for a short time, causes irreparable harm.” Baker v. Adams

Cty./Ohio Valley Sch. Bd., 310 F.3d 927, 930 (6th Cir. 2002) (citing Elrod v. Burns, 427 U.S. 347,

373 (1976)). On the other hand, “[a] state’s right to participate in federal litigation implicating its

interests as a sovereign is a serious matter.” Lopez-Aguilar v. Marion Cty. Sheriff's Dep’t, 924 F.3d

375, 391 (7th Cir. 2019). It is an even more serious matter when a duly enacted statute is attacked

on constitutional grounds. Deciding the constitutionality of the newly-added language in the statute

at a trial where no one, even the Attorney General, appears to defend it would be a disservice not

only to the parties, but also the citizens of Tennessee.

       Accordingly, this case is hereby STAYED pending resolution of the state Defendants’

appeal. As a consequence, the pretrial conference scheduled for 9:00 a.m. on December 9, 2019,

and the bench trial scheduled for December 19, 2019 are hereby CANCELLED, to be reset as soon

as possible after the Sixth Circuit issues a ruling.

       IT IS SO ORDERED.



                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   6
